UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6236


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

ALBERT F. IAQUINTA,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:98-hc-00764-BR)


Submitted:   July 31, 2014                 Decided:   August 15, 2014


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, R.A. Renfer, Jr.,
Robert J. Dodson, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert F. Iaquinta appeals the district court’s order

denying    his   motion     for       a   hearing      pursuant       to    18     U.S.C.A.

§ 4247(h)    (West   2012       &    Supp.     2014)     to   determine          whether   he

should be discharged.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

order.     We dispense with oral argument because the facts and

legal    contentions     are        adequately     presented      in       the    materials

before    this   court    and       argument     would    not   aid    the       decisional

process.

                                                                                   AFFIRMED




                                             2